Judgment of Contempt
On this the 28th day of January, 1993, Walter C. Prentice appeared before the Court of Appeals, Thirteenth District, sitting at Corpus Christi, Nueces' County, Texas, to show cause why he should not be held in contempt of court for failing to obey an order of this Court, which issued on November 23, 1992, directing Walter C. Prentice, an attorney, to file an appellate brief on behalf of his client, Ernesto Bau-tista, a criminal defendant whose appeals are pending in this Court, cause numbers 13-92-149-CR through 13-92-157-CR.
Walter C. Prentice waived representation by counsel. The Court took notice of its own files and determined that Walter C. Prentice had not filed an appellate brief on behalf of Ernesto Bautista by December 18, 1992, as directed by the Court on November 23, 1992. Furthermore, the Clerk of the Court submitted an affidavit stating that Walter C. Prentice had not filed an appellate brief on behalf of Ernesto Bautis-ta, appellant in cause numbers 13-92-149-CR through 13-92-157-CR, by December 18, 1992. The Court gave Walter C. Prentice an opportunity to show cause why he should not be held in contempt for violating the order of November 23, 1992. He testified in his own defense that he had not filed a brief by December 18, 1992, as ordered, but was prepared to file a brief today.
After considering the explanation offered by Walter C. Prentice and the mitigating circumstance that Walter C. Prentice had prepared a brief to be filed in cause nos. 13-92-149-CR through 13-92-157-CR on behalf of his client, Ernesto Bautista, the Court found that the explanation given was not adequate to show cause why Walter C. Prentice should not be held in contempt and punished. The Court found Walter C. Prentice in contempt.
Thereafter, the Court gave Walter C. Prentice the opportunity to make a presentation regarding punishment. Mr. Prentice declined to make any further statement. After considering all of the evidence before the Court, the Court found Walter C. Prentice guilty of contempt, and the Court assessed punishment at ten (10) days in the Nueces County Jail and a fine of $500.
Accordingly, the Court hereby ORDERS, ADJUDGES, and DECREES that Walter C. Prentice is in Contempt of Court for violating this Court’s order of November 23,1992, to file an appellate brief on behalf of his client on or before December 18, 1992, and that Walter C. Prentice shall be confined to the Nueces County Jail for ten (10) days and fined $500.
In addition, the Court ordered the Clerk of the Court to report Walter C. Prentice’s conduct to the appropriate grievance committees of the State Bar Association of Texas.
Following the foregoing hearing, the Court granted Mr. Prentice’s motion for leave to file the appellant’s brief in cause numbers 13-92-149-CR through 13-92-157-CR, and the brief in these causes was ordered filed as of January 28, 1993, the date of receipt.
The Court further orders that Walter C. Prentice be given credit for one day previously served in the Travis County Jail.